TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 26, 2019



                                     NO. 03-19-00240-CV


                                        N. M., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART--
                        OPINION BY JUSTICE BAKER




This is an appeal from the order of termination signed by the district court on March 29, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the district court’s judgment. Therefore, the Court affirms the district court’s judgment

in part, reverses the portions of the court’s judgment terminating N.M.’s parental rights and

appointing the Department as permanent managing conservator for A.M. and M.M., and remands

for further proceedings consistent with this opinion. The Court otherwise affirms the judgment

of the district court. Because appellee is indigent and unable to pay costs, no adjudication of

costs is made.